I respectfully dissent. This court held in In re Adams (Sept. 12, 1996), Cuyahoga App. No. 69887, unreported, 1996 WL 517642, that a notation in a referee's report was a valid waiver of the constitutional right to counsel. The notation read:
"The complaint was read and the referee explained legal rights, procedures, and possible dispositions pursuant to Juvenile Rule 29. The parties (X) waive () have counsel." *Page 703 
The statement was a sufficient indication of a valid waiver of counsel. The same notation is present in the instant case and, pursuant to Adams, constitutes sufficient evidence of a valid waiver of counsel.